FILED
                              NOT FOR PUBLICATION                           DEC 08 2009

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 RODOLFO HERRERA MENA,                            No. 07-73671

               Petitioner,                        Agency No. A092-878-235

   v.
                                                  MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted November 17, 2009 **

Before:        ALARCÓN, TROTT, and TASHIMA, Circuit Judges.

        Rodolfo Herrera Mena, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s (“IJ”) removal order. We have jurisdiction under 8 U.S.C.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).

IH/Research
§ 1252. We review de novo whether a particular conviction constitutes an

aggravated felony, Randhawa v. Ashcroft, 298 F.3d 1148, 1151 (9th Cir. 2002),

and we deny the petition for review.

        The IJ properly determined that Herrera Mena is removable as an aggravated

felon under 8 U.S.C. § 1227(a)(2)(A)(iii) because his conviction under California

Health & Safety Code § 11351 was for “illicit trafficking in a controlled

substance” as defined by 8 U.S.C. § 1101(a)(43)(B). See Rendon v. Mukasey, 520
F.3d 967, 976 (9th Cir. 2008) (“[P]ossession of a controlled substance with the

intent to sell contains a trafficking element and is an aggravated felony.”). We

reject Herrera Mena’s contention that the record of conviction was insufficient to

establish that his conviction related to a federally controlled substance. See United

States v. Alvarez, 972 F.2d 1000, 1005-06 (9th Cir. 1992), overruled on other

grounds by Kawashima v. Mukasey, 530 F.3d 1111 (9th Cir. 2008).

        Petitioner’s remaining contentions lack merit.

        PETITION FOR REVIEW DENIED.




IH/Research                                2                                   07-73671